Ross, J. P., concurs in a memorandum as follows:
I concur in the affirmance, solely upon the fact that the plaintiffs did not protest the action of the auctioneer, in reopening the bidding, until some four days later. If the *730plaintiffs had complained before the bidding was reopened, based upon my examination of the record of the auction, I would have held that they were the successful bidders at $22,000 for the sofa (item 1152) and that title passed to them when the auctioneer’s hammer fell.